DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed May 9, 2022, is entered.  Claims 14, 15 and 17-36 remain pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, 17-21, 24-28, 30-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303).
With respect to claims 14, 15, 17, 32, 33 and 34, Kiso teaches a flexible laminate photovoltaic cell (Figure 1) comprising a layer of a photovoltaic cell (101), a front layer (102) and a back layer (104) configured to encapsulate the layer of a photovoltaic cell, wherein the front layer comprises a glass-fiber fabric (107) embedded in/disposed on a layer of resin encapsulation and a transparent outer film of flexible material (103) disposed directly on the front layer.  Figure 1 and Col. 3, Line 66 to Col. 4, Line 10, Col. 4, Lines 16-35, Col. 6, Lines 4-16, Col. 7, Lines 29-32 and 63-65, and Col. 8, Lines 10-16.  Kiso specifically teaches the outer film has pollution resistance properties, which is anti-soiling within the scope of the claimed invention.  Col. 6, Lines 6-8.
Kiso is explicitly silent as to whether the laminate comprises a plurality of photovoltaic cells connected to one another and as to the surface roughness of the outer film.
However, Iitsuka, which deals with photovoltaic laminates, teaches a solar battery module comprising a plurality of photovoltaic cells connected to one another.  Figure 1 and Paragraph 51.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kiso with Iitsuka is the use of a known technique to improve a similar module in the same way.  Both Kiso and Iitsuka are directed toward encapsulated photovoltaic modules.  Iitsuka teaches the module comprises a plurality of solar cells connected to one another.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify Kiso such that a plurality of the solar cell taught by Kiso are connected to one another within the laminate because Iitsuka teaches this to be an effective arrangement, meaning the modification has a reasonable expectation of success.
Iitsuka also teaches the outer film (10) comprises an average surface roughness of 250 (0.25 microns) to 2000 nm (2 microns) to obtain an anti-glare effect.  Paragraphs 16 and 81.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kiso’s outer film so that it has an average surface roughness within the parameters taught by Iitsuka because Iitsuka teaches doing so obtains an anti-glare effect.
Modified Kiso is silent as to the maximum roughness of the outer film.
However, Lu, which deals with photovoltaic modules, teaches the surface roughness of the outer layer of a module cannot be too large because it will cause dirt collection.  Paragraph 42.  Lu teaches a surface roughness range of 0.5 to 20 microns.  Paragraph 42.
Lu establishes the maximum roughness is a result effective variable because Lu clearly teaches if the surface roughness is too large, dirt accumulation occurs.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to optimize the maximum roughness to obtain anti-glare effect, as taught by Kiso and Iitsuka, as combined above, without also causing dirt collection.  Furthermore, the claimed range of less than 3 microns or 0.1 to 2.6 microns is within the optimizable parameters taught by Kiso, Iitsuka and Lu, as combined above.
With respect to claim 18, modified Kiso teaches the photovoltaic cells are silicon-based cells.  Col. 4, Lines 10-16.
With respect to claims 19 and 20, modified Kiso teaches the material used for the outer film is a polymer, such as PVDF.  Col. 6, Lines 3-11.
With respect to claim 21, modified Kiso teaches the outer film has a thickness of 20 to 200 microns.  Col. 6, Lines 17-22.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 24 and 25, Kiso, Iitsuka and Lu, as combined above, teach a method for decreasing or limiting soiling on a surface of a flexible laminate of photovoltaic cells comprising a layer of photovoltaic cells that are connected to one another, a front layer comprising a glass fiber fabric disposed on a layer of resin encapsulation and a back layer configured to encapsulate the layer of photovoltaic cells, wherein the method comprising applying a transparent outer film having pollution resistance properties (anti-soiling) directly on the front layer, wherein the outer film has an average surface roughness between 0.25 and 2 microns and a maximum surface roughness that is optimized within that range to limit dirt collection.  Kiso, Figure 1 and Col. 3, Line 66 to Col. 4, Line 10, Col. 4, Lines 16-35, Col. 6, Lines 4-16, Col. 7, Lines 29-32 and 63-65, and Col. 8, Lines 10-16; Iitsuka, Figure 1 and Paragraph 51; and Lu, Paragraph 42.
With respect to claims 26 and 27, modified Kiso teaches the panel is obtained by vacuum lamination of all the layers in a single step.  Kiso, Col. 9, Lines 30-63.  Additionally, as per the MPEP, the selection of any order of performing process steps is obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C) (internal citation omitted).  Accordingly, it’s obvious to one ordinarily skilled in the art the photovoltaic laminate is obtained independent of whether the lamination step is performed in one single step or is two or more separate steps.
With respect to claim 28, modified Kiso teaches the outer film is specially treated to improve its adhesion to the front layer, meaning it cooperates with the front layer through bonding within the meaning of the claimed invention.  Col. 6, Lines 22-28.
With respect to claims 30 and 31, Kiso, Iitsuka and Lu, as combined above, teach the outer film has an average surface roughness between 0.25 and 2 microns and a maximum surface roughness that is optimized within that range to limit dirt collection.  Iitsuka, Figure 1 and Paragraph 51; and Lu, Paragraph 42.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claim 36, modified Kiso teaches both the front layer and the outer film are transparent, meaning the laminate is configured to transmit light through the outer film and the front layer to the photovoltaic cells.  Kiso, Col. 1, Lines 23-27 and Col. 6, Lines 6-14.
(3)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303), as applied to claims 14, 15, 17-21, 24-28, 30-34 and 36 above, and further in view of Hayes (U.S. Publication No. 2008/0264481).
With respect to claim 22, modified Kiso teaches the encapsulation layers (front and back) but is silent as to their thickness.
However, Hayes, which deals with photovoltaic modules, teaches 0.026 mm to 3 mm is an effective thickness for an encapsulant layer in a photovoltaic module.  Paragraph 54.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kiso with Hayes is the use of a known technique to improve a similar device in the same way.  Modified Kiso teaches front and back layers that are encapsulation layers.  Hayes teaches a thickness of 0.026 mm to 3 mm is an effective thickness for an encapsulation layer.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the thickness range taught by Hayes because Hayes establishes this to be an effective thickness range, meaning the modification has a reasonable expectation of success.

(4)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303), as applied to claims 14, 15, 17-21, 24-28, 30-34 and 36 above, and further in view of Howell et al. (WO 2010/051355 A2), which is cited in Applicant’s IDS.
With respect to claim 23, modified Kiso is silent as to whether the back layer also includes a glass-fiber fabric and encapsulation resin.
However, Howell, which deals with photovoltaic modules, teaches fiberglass (glass fiber) in woven form (fabric) incorporated into a resin is an effective back layer encapsulation material for photovoltaic modules.  Paragraphs 32, 33, 36 and 37.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kiso with Howell is the simple substitution of one known element for another to obtain predictable results.  Modified Kiso teaches a photovoltaic module comprising an encapsulation material for the back layer.  Howell teaches glass fiber fabric (fiber glass that is woven) in a resin is an effective back layer encapsulation material for photovoltaic modules.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Howell’s encapsulant in place of Kiso’s because Howell teaches is to be an effective encapsulant, meaning the modification has a reasonable expectation of success.
(5)
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303), as applied to claims 14, 15, 17-21, 24-28, 30-34 and 36 above, and further in view of Snow (U.S. Publication No. 2008/0261037).
With respect to claim 29, modified Kiso is silent as to whether the fluoropolymer outer film is applied in liquid form then solidified.
However, Snow, which deals with fluoropolymers, teaches a fluoropolymer coating is formed via a liquid composition that is applied to the substrate surface and solidified so that it adheres to the substrate.  Abstract.  Snow teaches this approach for forming a fluoropolymer film is beneficial because it allows for a thinner, more cost effective fluoropolymer layer.  Paragraph 6.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Snow’s technique for forming the fluoropolymer layer taught by modified Kiso because Snow teaches it is a more cost effective approach.
(6)
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al. (U.S. Patent No. 6,762,508) in view of Iitsuka et al. (U.S. Publication No. 2015/0249166) and Lu et al. (U.S. Publication No. 2008/0210303), as applied to claims 14, 15, 17-21, 24-28, 30-34 and 36 above, and further in view of Hetzler et al. (U.S. Publication No. 2005/0268961).
With respect to claim 35, modified Kiso teaches the fluoropolymer is transparent but is explicitly silent as to whether the transparency meets the requirements of the claimed invention.
However, Hetzler, which deals with fluoropolymer layers for photovoltaic applications, teaches a transparency of at least 96% in the visible spectrum covering 100 to 1000 nm facilitates light transmission to the active surface of the photovoltaic layer.  Paragraph 24.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kiso’s fluoropolymer within the parameters taught by Hetzler to obtain the corresponding transparency level because Hetzler teaches doing so facilitates light transmission to the active surface of the photovoltaic layer.
(7)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first argues Kiso’s disclosure of pollution resistance properties is not anti-soiling within the scope of the claimed invention.  Applicant suggests pollution resistance is akin to protection against chemical species.  Examiner disagrees.  Kiso does not explicitly limit pollution resistance to chemical resistance, as argued by Applicant.  Additionally, within the scope of the claimed invention, anti-soiling is not explicitly defined in such a way as to exclude pollution resistance from its scope.  Examiner is giving the term its broadest reasonable interpretation to cover pollution resistance because a pollutant is generally considered to be a substance that is harmful, meaning resistance to it is a form of anti-soiling.
	Examiner further notes the anti-soiling properties are also attributable to the physical features of the claimed invention, which are taught by the art of record, when considered in combination.
Iitsuka teaches the claimed average roughness, which Applicant indicates obtains the anti-soiling effect.  Remarks, Page 2.  Applicant argues Iitsuka teaches this average roughness to obtain an anti-glare effect, which is not an anti-soiling property.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Applicant’s specific citation of paragraphs 63 and figure 10 if Iitsuka’s disclosure, Examiner notes Iitsuka teaches an average roughness range within the scope of the claimed invention.  Although Iitsuka may discuss other embodiments, Iitsuka teaches an average roughness within the scope of the claimed invention.
Applicant’s argument that Iitsuka’s teachings are contradictory with Kiso’s is not persuasive.  Specifically, Applicant’s argument is not supported with any substantive discussion and appears to be a mere assertion.  It is Examiner’s position that one ordinarily skilled in the art would understand incorporating an average roughness, as taught by Iitsuka into Kiso’s outer film would obtain anti-glare properties (and also the associated anti-soiling properties) without otherwise contradicting the function of the module.
Applicant also argues Iitsuka does not teach a flexible module with a flexible outer film.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes Kiso teaches this feature of the claimed invention and Kiso and Iitsuka are properly combined, as explained above.
Applicant next argues Lu is improperly combined with Kiso and Iitsuka because Lu teaches a glass substrate.  Examiner disagrees.  Lu’s disclosure of the benefits of a maximum roughness is not limited to a specific material.  One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand this benefit is applicable to any material as the surface roughness is a physical property.
Contrary to Applicant’s assertion, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention possesses the skill level to modify Kiso and Iitsuka in view of Lu, as explained above, to obtain the maximum surface roughness on the materials disclosed by Kiso without requiring the use of a glass substrate.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner further disagrees with Applicant’s assertion that Lu does not teach a maximum surface roughness.  Lu clearly teaches an associated benefit with a low average roughness, meaning one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand Lu’s disclosure to teach that the maximum surface roughness should be similarly adjusted to prevent against dirt accumulation.  More specifically, based on Lu’s disclosure, it’s clear to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the maximum surface roughness is a result effective variable that should similarly be lowered because a large maximum value is associated with dirt accumulation.
Regarding claim 23, Applicant’s argument is unclear.  Claim 23 no longer mentions the front encapsulation layer, which appears to be the basis of Applicant’s argument.  Claim 23 only requires the back layer include a glass-fiber fabric and encapsulation resin, which Applicant appears to acknowledge Howell discloses.
Regarding claim 29 and Snow, Applicant’s argument is not persuasive.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes Kiso teaches this feature of the claimed invention and Kiso and Iitsuka are properly combined, as explained above.
Regarding claim 35 and Hetzler, Applicant’s argument is an unsupported assertion.  Hetzler provides an articulated reasoning to modify the film to obtained the desired transmission properties – doing so facilitates light transmission to the solar cell active surface.
Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.
(8)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759